UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         -v-
                                                                      18 Cr. 340 (LGS)
SOHRAB SHARMA AND ROBERT FARKAS,
                                                                        ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


         Pursuant to the Order issued by United States District Judge Lorna G. Schofield, (ECF No.

310), a Telephone Conference is scheduled for Friday, March 27, 2020 at 12:00 pm on the Court’s

conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the

scheduled time.


Dated:          New York, New York
                March 27, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
